397 F.2d 814
Winfield Frank LEACH, Appellant,v.Virginia H. WOLFE and Earl Wolfe, Appellees.
No. 25264.
United States Court of Appeals Fifth Circuit.
July 22, 1968.Rehearing Denied Aug. 22, 1968.

Henry Burnett, Miami, Fla., for appellant.
Don Beverly, Norman J. Kapner, West Palm Beach, Fla., for appellees.
Before POPE,1 TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
Construing the charge of the trial court as a whole, we conclude that the inclusion by the trial court of the sentence selected for attack by appellant did not amount to prejudicial error.


2
The Judgment is affirmed.

ON PETITION FOR REHEARING
PER CURIAM:

3
It is ordered that the petition for rehearing filed in the above styled and numbered cause be, and the same is, hereby denied.


4
Judge CLAYTON was unable to participate in the consideration or decision of this motion.



1
 Of the Ninth Circuit, sitting by designation